DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or fairly suggest the features of a steer-by-wire mechanism with an effective steering range, an adjustment steering range, and a functional relationship between a steering angle of the steering wheel and a turning angle of the vehicle, which can be adjusted in response to an amount of friction between the vehicle and the road, as claimed in independent claim 1.
For example, Tanimoto et al. US 20120215406 A1 (hereinafter Tanimoto) discloses a steer-by-wire mechanism, which contains a functional relationship between the angle of the steering wheel and a “turn angle” as described in paragraph [0054] “As illustrated in FIG. 2, when the steering wheel 14 is operated by a driver 50, steering angle θs changes accordingly… by which a target rotation angle θpt1 of the pinion shaft 24 for achieving the predetermined steering characteristic is calculated…” but does not disclose adjusting this function due to an amount of friction between the vehicle and the road. Nor does it disclose adjusting an effective maximum turn angle due to an amount of friction between the vehicle and the road. Tanimoto also discloses in paragraph [0057] “…the arbitrated target rotation angle θpt of the pinion shaft 24 may be calculated to θpt0 + K1Δθpt1 + K2Δθpt2. The coefficients K1 and K2 may be set to 1 or may be set to a value which is not smaller than 0 and is not larger than 1 in accordance with vehicle behavior…”, which could be reasonably interpreted to be an effective steering range, in which the maximum steering angle occurs when both K1 and K2 equal 1, but Tanimoto fails to disclose an additional, separate “adjustment” steering range.
A subsequent search did not reveal other art that would, in combination with Tanimoto, render the applicant’s invention obvious to one of ordinary skill in the art prior to the effective filing date of the application. For example, Yasui et al. US 20040019417 A1 discloses identifying a coefficient of friction in paragraph [0109] “…the road coefficient of friction μ is estimated at Step 303. The braking force control based upon the grip factor is initiated when the grip factor is reduced to a certain level…”, but does not disclose adjusting a functional relationship between a steering angle and a turning angle. Nor does it disclose adjusting an effective maximum turning angle due to the friction.
As such, the subject matter of the respective independent claims is neither anticipated nor obvious to one of ordinary skill in the art in view of the prior art documents. Therefore, the respective independent claims and associated dependent claims are deemed to be in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK T. DETWEILER whose telephone number is (571)272-3324. The examiner can normally be reached M-R 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Erick Detweiler/
Examiner 
Art Unit 3664

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664